DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group III in the reply filed on May 19, 2021 is acknowledged.
Newly submitted claims 44-45 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 44-45 are directed to a methed of using core-shell particles for cloud seeding, whereas the elected claims are directed to a method of making core-shell particles.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 44-45 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 32, 35, 36, 42, and 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlini et al. (US Pub. No. 2009/0246674).
Regarding Claims 32, 35, 36, and 42:  Carlini et al. teaches a method of making a core-shell particle comprising providing a core comprising poly(diallyldimethylammonium chloride (chloride salt particles) dispersed (suspended) in ethanol (organic solvent; alcohol), adding tetraethyl orthosilicate (TEOS) and 1M HCl solution to hydrolyze the TEOS (formation of silicon dioxide composition; sol-gel, pH of about 2 or less) to form core-shell particles (abstract; [0112]; and Example 3, [0133]-[0134]).
	Regarding Claim 43:  Calini et al. teaches that the ethanol may alternatively be isopropanol (2-propanol) ([0108]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 34 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlini et al. (US Pub. No. 2009/0246674).
Regarding Claim 34:  Carlini et al. teaches that the slurry is stirred and further stirred for 2 hrs after the TEOS is added.  Carlini et al. does not specify that the chloride salt particles are suspended for 10-60 min.  However, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the present case, a person of ordinary skill in the art would have been motivated to optimize the stirring time to optimize the mixing/dispersion of the TEOS with the chloride salt particles.
Regarding Claim 38:  Carlini et al. teaches filtering the solids (core-shell particles), drying the particles, and heating up to 600 °C at 10 °C per min ([0134]). 
Carlini et al. does not teach the heating is specifically in the range of about 200 °C to about 300 °C for at least 1 hr.  However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Allowable Subject Matter
Claim 41 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Carlini et al. does not teach or suggest the method as claimed wherein the chloride salt particles are sodium chloride.  There is no teaching or suggestion to modify the teaching of Carlini et al. to employ sodium chloride as the chloride salt particles.

Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        August 11, 2021